Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 5, 8, 10, 11 and 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Ou (6,206,795) in view of Ou (6,348,018), Lin (US 2010/0144470), Ishii (US 2013/0320577) and Sullivan (US 2015/0196809).  Regarding claim 1, Ou ‘795 discloses a ball construction comprising a bladder (30), an intermediate layer (42) and an exterior layer (41). Note column 3, lines 10-38 stating that the cover layer (41) is made from polyurethane or polyvinyl chloride and that the intermediate layer (42) is made from polyurethane foam. Note column 3, lines 1 and 2 stating that the bladder (30) is made from rubber. Because the layers are taught as being exclusively made from these materials the materials obviously constitute a majority weight component of the layer.  However, Ou ‘795 lacks the teaching for the bladder to comprise a first material class selected from the group as recited in instant claim 1.  
Ou ‘018 teaches a sports ball construction comprising an exterior layer (11), a foaming material for backing and a bladder (20). Note column 2, line 61 through column 3, line 14. Similar to Ou ‘795, Ou ‘018 teaches forming the exterior layer from polyurethane or polyvinyl chloride (column 2, lines 25-27 of Ou ‘795; column 3, lines 3-7 of Ou ‘018), the intermediate layer from a foam material (column 3, lines 20-26 of Ou ‘795; column 3, line 5-7 of Ou ‘018) and the bladder from rubber (column 3, lines 11-14 of Ou ‘795; column 2, lines 61-64). Further, Ou ’018 states that the bladder may alternatively be made from polyurethane. It would have been obvious to one of ordinary skill in the art to manufacture the bladder of Ou ‘795 from polyurethane instead of rubber in order to take advantage of that material’s well known physical characteristics and because Ou ‘018 teaches that rubber and polyurethane materials are equally well known in the art of sports balls as a material for the bladder.
Regarding the limitation for the materials to be all from the same class selected from thermoplastic polyurethane, polyvinyl chloride, polyethylene, polyamide and polypropylene, it is noted that the combination of Ou ‘795 in view of Ou ‘018 teaches forming the exterior cover, the intermediate layer and bladder from polyurethane. Regarding the limitation for the material to be thermoplastic polyurethane, Lin reveals that it is known in the art of sports balls to use thermoplastic polyurethane as the material for the game ball. Note paragraph [0011], [0024] and [0025] of Lin. It would have been obvious to one of ordinary skill in the art to use a thermoplastic polyurethane as the polyurethane material for the game ball of Ou' 795 as modified by Ou '018 in order to take advantage of that material’s well known physical characteristics such as biodegradability, ease of recycling, good shock-absorbing properties and high resistance to impact and abrasion. Note paragraph [0037] of Lin. Using the thermoplastic polyurethane for the polyurethane layers of the ball of Ou ‘795 as modified by Ou ‘018 defines an exterior layer, an intermediate layer and a bladder all made from thermoplastic polyurethane and thus of the same material class as recited.
Regarding the limitation for the ball to comprise a mixture of reused and newly manufactured material, it is noted that Lin states that the thermoplastic polyurethane facilitates ease of recycling for the game ball. Note paragraph [0037]. However, the combination of Ou ‘795, Ou ‘018 and Lin lacks the teaching for forming the material using a mixture of reused material and newly manufactured material as recited.
Ishii reveals that it is known in the art of sports balls formed from thermoplastic to use recycled material formed by pulverizing the thermoplastic material. Note paragraph [0024]. Ishii also states that at least a portion of the recycled material may be reused to form a new sports ball. Note paragraph [0003]. Further, note paragraph [0048] of Ishii particularly stating that the first group of particles in the method (700) may be mixed with new, unused particles of material to form a layer of a new golf ball. Thus, Ishii clearly teaches the combination of new and reused thermoplastic material in the formation of the sports ball. It would have been obvious to one of ordinary skill in the art to form the sports balls of Ou ‘795 from a combination of reused thermoplastic material and newly manufactured material in order to reduce manufacturing costs by using a recycled material.
Regarding the limitation for the particular percentage of newly manufactured material, Ishii teaches that it is known to provide a mixture of at least a portion of the recycled material in the mixture. Further, Ishii teaches that the particular amount of recycled material provided in the mixture is a result effective variable, i.e., a variable which achieves a recognized result. Note MPEP 2144.05. Here, Ishii teaches that it is desirable to provide a portion of recycled material in the mixture and that the use of the material decreases the wasted of disposing of used golf balls and the costs associated with acquiring and/or processing new materials. Note paragraph [0003] of Ishii. Thus, it would have been obvious to one of ordinary skill in the art to form the ball of the combination with a mixture of new and recycled thermoplastic polyurethane with between 10-50% of the material being newly manufactured material in order to decrease the manufacturing costs in acquiring and/or processing new materials and instead use recycled materials.
Regarding the limitation for the intermediate layer to comprise randomly arranged particles of expanded material, the combination of Ou in view of Lin and Ishii teaches the use of an expanded thermoplastic polyurethane for the ball. However, this combination lacks the teaching for the intermediate layer to comprise randomly arranged particles of the material of the first material class as recited. Sullivan reveals that it is known in the art of game balls formed from an expanded thermoplastic polyurethane to form the layer comprising the expanded
thermoplastic polyurethane by particles molded to form the layer. Note paragraph [0035] of Sullivan stating the particles are placed in a mold cavity and fused together to form the structure. Sullivan does not teach any particular arrangement for locating the particles within the mold and thus, the particles are obviously randomly placed within the mold. Given this teaching, it would have been obvious to one of ordinary skill in the art to form the expanded thermoplastic polyurethane layers as taught by the combination from randomly located particles of expanded thermoplastic polyurethane in order to form the particular layer structure of the ball and to provide a layer that has good resiliency, thermal stability and durability over a wide temperature range.
Regarding claim 2, the polyurethane foam of the combination is a cushioning material.
Regarding claim 3, note Figure 4 of Ou ‘795 showing the intermediate layer (42) comprising panels.
Regarding claim 5, because the layers are taught as being exclusively made from these materials the materials obviously constitute a majority weight component of the layer (i.e. greater than 50%). 
Regarding claim 8, the randomly arranged particles of the combination of Ou ‘795 in view of Ou ‘018, Lin and Ishii as modified by Sullivan teaches the use of expanded thermoplastic polyurethane particles.
Regarding claim 10, Ou ‘795 discloses additional layers (43, 320) for the ball construction. Note column 3, lines 1-5 of Ou ‘795 defining the layer (320) as part of the bladder carcass which is a hollow rubber ball having a reinforcing lining layer (301) enclosed therein. These layers (43, 320) are seen as at least one protection layer that is arranged between the bladder (30) and the intermediate layer (42). Because Ou ’795 teaches that the layer (320) is also
made from rubber, the combination of Ou ‘795 in view of Ou ‘018 and Lin teaches the modification of this material to a thermoplastic polyurethane in order to take advantage of thermoplastic polyurethane’s physical characteristics such as biodegradability, ease of recycling, good shock-absorbing properties and high resistance to impact and abrasion.
Regarding claim 11, note Figure 4 of Ou ‘795 showing the at least one protection layer (43, 320). These layers define a plurality of parts.
Regarding claim 17, note paragraphs [0029] and [0037] of Lin stating that thermoplastic polyurethane can be easily recycled. Thus, the ball of the combination comprising the thermoplastic polyurethane is arranged to be recycled so that it can be used for manufacturing another bladder. It is noted that this limitation relates to the intended use of the invention. Because the structure of the combination is capable of being used in the recited manner, the combination meets the claim limitation.
Regarding claim 18, the combination teaches the recycling of a ball to form another ball as recited.
Regarding claims 19-21, the combination teaches the method for recycling the material from another ball for form a ball as recited.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ou (6,206,795) in view of Ou (6,348,018) and Lin (US 2010/0144470), Ishii (US 2013/0320577), Sullivan (US 2015/0196809) and Taniguchi (US 2006/0084536). Ou ‘795 teaches at least one reinforcing layer (43, 320) comprising a lining cloth (43). Taniguchi reveals that it is known in the art to form the reinforcing layer from either woven fabric or non- woven fabric. Note paragraph [0114]. It would have been obvious to one of ordinary skill in the art to use a non-woven fabric as the reinforcing material in order to take advantage of that material's well known physical characteristics and for the reasons advanced by Taniguchi.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Ou (6,206,795) in view of Ou (6,348,018), Lin (US 2010/0144470), Ishii (US 2013/0320577), Sullivan (US 2015/0196809)and Swiszcz (US 2014/0100067). Swiszcz reveals that it is known in the art of game balls to provide a graphic on the surface of the game ball comprising a foil. Note paragraph [0013]. It would have been obvious to one of ordinary skill in the art to provide the ball of Ou ‘018 with a graphic comprising a foil on the exterior surface in order to advertise a particular manufacturer for the game ball.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Ou (6,206,795) in view of Ou (6,348,018), Lin (US 2010/0144470), Ishii (US 2013/0320577), Sullivan (US 2015/0196809) and Lo (8,622,857). Regarding the limitation for the bladder to comprise a lattice structure with radially extending elements, Lo reveals that it is known in the art of inflatable game balls to provide the bladder with a rib structure in a lattice arrangement. The ribs are shown as extending from the surface and thus in a radial direction from the surface. Note Figure 11. It would have been obvious to one of ordinary skill in the art to provide the bladder of Ou with the rib structure of Lo in order to further reinforce the bladder of the ball.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Ou (6,206,795) in view of Ou (6,348,018), Lin (US 2010/0144470), Ishii (US 2013/0320577), Sullivan (US 2015/0196809) and Dobrounig (6,306,054). The combination of Ou ‘795 in view of Ou ‘018 and Lin teaches forming the sports ball with an exterior cover, an intermediate foam layer and a bladder all from the same material class, namely thermoplastic polyurethane. It is noted that Ou ‘795 states that instead of polyurethane, polyvinyl chloride may be used. Note column 3, lines 10-38 of Ou ‘795. Thus, Ou ‘795 teaches an equivalence between polyurethane and polyvinyl chloride in the art of sports balls. Further, Dobrounig ‘054 furthers this teaching of equivalence by stating an equivalence between polyurethane foams and polyvinyl chloride. Note column 4, lines 41-44. Thus, given these teachings of equivalence between polyurethane and polyvinyl chloride, it would have been obvious to one of ordinary skill in the art to use polyvinyl chloride as the material for the sports ball instead of polyurethane in order to take advantage of polyvinyl chlorides well known physical characteristics.
Response to Arguments
Applicant's arguments filed July 15, 2022 have been fully considered but they are not persuasive.  Regarding amended claim 1, the applicant states that the limitations from claims 6 and 7 have now been included with claim 1.  The applicant argues that paragraphs [0034] and [0035] of Sullivan which teach the forming of polyurethane foam from a plurality of particles relates to the inner core composition and not an intermediate layer of the ball.  The applicant states that the office action filed November 19, 2021 does not establish a rationale to combine the teachings of Sullivan with the combination.  The applicant contends that the teachings of Sullivan are to an inner core composition of a golf ball whereas the rest of the combination is directed to an inflatable ball composition.  However, these arguments are not persuasive.  While paragraphs [0034] and [0035] of Sullivan relate to the inner core composition of the ball, attention is also directed to paragraphs [0043] and [0046] and claim 13 of Sullivan particularly stating that other layers of the ball may be formed by the foam particles of thermoplastic polyurethane material.  Thus, Sullivan does not teach that only the core layer of the ball can comprise the foam particles of thermoplastic polyurethane material as applicant contends.  It is particularly noted that claim 13 states that the outer core layer comprises the particle-based polyurethane foam composition and as shown in Figure 3 this outer core layer (22b) defines an intermediate layer between the inner core (22a) and the cover (24).  
Regarding the applicant’s argument that the teachings of Sullivan are directed to a golf ball whereas the rest of the combination is directed to an inflatable sports ball, it is first noted that all of the references are directed to sports balls having a layer of polyurethane located therein.  The combination of Ou in view of Lin and Ishii teaches an intermediate layer for the ball formed from an expanded thermoplastic polyurethane but lacks the teaching for the thermoplastic polyurethane to comprise randomly arranged particles.  Sullivan reveals that it is known in the art of game balls formed from an expanded thermoplastic polyurethane to form the layer comprising the expanded thermoplastic polyurethane by particles molded to form the layer.  Further, Sullivan states that the foam cores formed from these particles have good resiliency, thermal stability and durability over a wide temperature range.  Note the Abstract of Sullivan.  It is noted that these characteristics would be useful for the thermoplastic foam layer of the combination.  Thus, it would have been obvious to one of ordinary skill in the art to form the expanded thermoplastic polyurethane layers as taught by the combination from randomly located particles of expanded thermoplastic polyurethane in order to form the particular layer structure of the ball and to provide a layer that has good resiliency, thermal stability and durability over a wide temperature range.
Regarding the applicant’s argument that there is no suggestion to combine the teachings of Sullivan with those of the combination, as noted above, Sullivan suggests that other layers besides the inner core may be formed from the particle-based thermoplastic polyurethane composition.  Further, the Abstract of Sullivan suggest multiple advantages to the composition that would be useful in the construction of the ball of the combination.  
Regarding the applicant’s argument that the examiner is substituting known equivalents for the same purpose, it is noted that the combination of Ou ‘795 in view of Ou ‘018, Lin and Ishii already teaches the use of thermoplastic polyurethane for the intermediate layer of the sports ball.  As set forth above, the combination of Ou ‘795 in view of Ou ‘018 teaches a sports ball construction including an intermediate layer of polyurethane foam material.  The reference to Lin teaches the use of a thermoplastic foam material for the sports ball construction.  The reference to Sullivan is merely relied upon for its teaching that it is known in the art of sports balls to form thermoplastic polyurethane layers of a sports ball from particles molded together.  
Regarding the reference to Ishii, the applicant contends that Ishii does not teach a ratio between recycled material and new material and thus, does not establish the mixture as a result effective variable.  However, this argument is not persuasive as Ishii obviously establishes a ratio between new and recycled material.  Note paragraph [0003] stating that using recycled material decreases the waste of disposing of used golf balls and the costs associated with acquiring and/or processing new materials.  Paragraph [0048] discloses the combination of new, unused particles of material and the recycled material mixed together to form the layer of the ball.  Thus, Ishii obviously teaches a ratio between used, recycled material and new material and establishes this ratio as a result-effective variable by stating that the amount of recycled material decreases the waste of disposing of used golf balls and the costs associated with acquiring and/or processing new materials.  The applicant’s argument that Ishii does not even discuss the amount is not persuasive as Ishii obviously discusses a range between the new and used, recycled material.  Although a particular numerical value is not assigned to the ratio, one of ordinary skill in the art would clearly discern that an obvious ratio between new and used, recycled material is disclosed by Ishii.  It would have been obvious to one of ordinary skill in the art to provide the ball of the combination with a mixture of new and recycled thermoplastic polyurethane with between 10-50% of the material being newly manufactured material in order to decrease the manufacturing costs in acquiring and/or processing new materials and instead use recycled materials.
Further, it is noted that this particular ratio is considered to be obvious given the teachings of the combination and lacking a showing of criticality for the particular ratio.  Because Ishii establishes the ratio between new and used, recycled material is known in the art of sports balls, to merely define a particular percentage does not overcome the teachings of the prior art.  Indeed, the specification and remarks of applicant are silent as to any criticality for the particular ratio between new and used, recycled material.  Attention is directed to paragraph [0014] of the instant specification stating that the proportion between new and used, recycled material “may lie within 10% to 50%, or 15% to 20%, to ensure consistent material properties”.  However, this statement falls far short of establishing any criticality for the particular ratio by defining a new and unexpected result.  Ishii defines the mixture between the new and used, recycled material and states that the use of recycled material decreases the waste of disposing of used golf balls and the costs associated with acquiring and/or processing new materials.  To merely define a percentage of this mixture of Ishii without any evidentiary support of criticality is not a new and unexpected result but is merely an obvious range within the teachings of the combination.  
Regarding the applicant’s argument that Ishii does not teach using randomly arranged particles of expanded material comprising 10%-50% of newly manufactured material, it is noted that the rejection of amended claim 1 is over the combination of Ou ‘795 in view of Ou ‘018, Lin, Ishii and Sullivan where Sullivan teaches that it is known in the art of sports balls to form the layer of the sports ball from randomly arranged particles of thermoplastic polyurethane material.  
Regarding claim 3, the applicant contends that Sullivan does not teach panels made from the randomly arranged particles of thermoplastic polyurethane material.  However, this argument is not persuasive as the combination of Ou ‘795 in view of Lin teaches a plurality of intermediate panels (42) that are formed from thermoplastic polyurethane material.  The reference to Sullivan adds that it is known in the art of sports balls to form the thermoplastic polyurethane material by using randomly arranged particles of expanded material.  Thus, it would have been obvious to one of ordinary skill in the art to form the thermoplastic polyurethane panels of Ou ‘795 from randomly arranged particles in order to form the particular layer structure of the ball and to provide a layer that has good resiliency, thermal stability and durability over a wide temperature range.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN B WONG whose telephone number is (571)272-4416. The examiner can normally be reached Monday-Friday 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN B WONG/            Primary Examiner, Art Unit 3711